                          Case 1:21-cr-10093-RGS Document 4 Filed 03/29/21 Page 1 of 1
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                      DistrictDistrict
                                                 __________    of Massachusetts
                                                                       of __________

                  United States of America
                             v.                                     )
                         Richard Evans                              )        Case No.    21cr10093
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                            Defendant


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Richard Evans                                                                                          ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
u                         u Superseding Indictment         u Information        u Superseding Information                u Complaint
u Probation Violation Petition              u Supervised Release Violation Petition       u Violation Notice             u Order of the Court

This offense is briefly described as follows:
  18 U.S.C. § 371 (Conspiracy to Commit Theft Concerning Programs Receiving Federal Funds)
  18 U.S.C. §§ 666(a)(1)(A) and 2 (Theft Concerning Programs Receiving Federal Funds; Aiding and Abetting)
  18 U.S.C. § 1349 (Conspiracy to Commit Wire Fraud)
  18 U.S.C. §§ 1343 and 2 (Wire Fraud; Aiding and Abetting)




Date:     March 29, 2021
                                                                                           IIssuing
                                                                                            Issu
                                                                                            Is
                                                                                             sssuuing
                                                                                                  iin
                                                                                                    ng oofficer’s signature

City and state:      Worcester, Massachusetts
                                                                                             Printed name and title


                                                                  Return

           This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                           .

Date:
                                                                                          Arresting officer’s signature



                                                                                             Printed name and title
